                                       ATTACHMENT A

CHARGE:

       Beginning on September 2, 2020, and continuing through September 6, 2020, in Christian

County, in the Western District of Missouri, COLBY FRONTERHOUSE, the defendant, did

employ, use, persuade, induce, entice, and coerce a minor, John Doe (DOB **/**/2006), to engage

in sexually explicit conduct for the purpose of producing a visual depiction of such conduct, which

visual depiction was produced using materials that had been mailed, shipped, and transported in

interstate commerce, all in violation of Title 18, United States Code, Sections 2251(a) and 2251(e).

RANGE OF PUNISHMENT

18 U.S.C. § 2251(a) and § 2251(e)
NLT 15 Years Imprisonment
NMT 30 Years Imprisonment
NMT $250,000 Fine
NLT 5 Years or Life Supervised Release

$100 Special Assessment

$5,000 JVTA Special Assessment
